DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/7/21.
	Applicant’s amendment to claims 1, 3, 8 and 9 is acknowledged.
	Claims 2, 7 and 12 are cancelled.
	Claims 1, 3-6, 8-11 and 13-23 are pending and claims 6, 10, 15, 19 and 20 are withdrawn.
Claims 1, 3-5, 8, 9, 11, 13-14, 16-18 and 21-23 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 9, 11, 13-14, 16-18 and 23 were previously allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3, 4, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Publication No. 2018/0301389 A1 (of record) in view of Lee et al., US Publication No. 2017/0271283 A1 and Colelli et al., US Patent No. 6,342,735 B1 (of record).

Liu teaches:
1.  A package structure, comprising (see fig. 12; and element labels in fig. 2): 
	a plurality of semiconductor dies (110a), wherein each of the plurality of semiconductor dies comprises a semiconductor substrate (e.g. 110a is silicon with transistors at para. [0010]), conductive pads (120) disposed on the semiconductor substrate, conductive posts (150) disposed on the conductive pads, and at least one alignment mark (AM shown in fig. 12 and labeled in fig. 2) located on the semiconductor substrate; 
	an insulating encapsulant (210’) encapsulating the semiconductor substrate (110a), the conductive pads (120), the conductive posts (150) and the at least one alignment mark (AM) of the plurality of semiconductor dies, wherein a top surface of the insulating encapsulant (210’) is coplanar with a top surface of the conductive posts (140) and a top surface of the at least one alignment mark (AM); and 
	a redistribution layer (220) disposed on the top surface the insulating encapsulant (210’) and electrically connected to the conductive posts (1450) of the plurality of semiconductor dies, para. [0001] – [0045], figs. 1-13.

Regarding claim 1:
	Liu provides an example of one semiconductor die (110a).  However, it would have been obvious to apply the teachings of Liu to “a plurality of semiconductor dies” since duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
	Liu does not expressly teach “auxiliary alignment marks sandwiched between and in physical contact with two of the plurality of dielectric layers, and the auxiliary alignment marks comprise a plurality of stripe patterns”.
	
	In an analogous art, Lee teaches:
	…a redistribution layer comprises (see fig. 10 and 11):
	a first dielectric layer (140) disposed on the insulating encapsulant (130’), wherein the first dielectric layer comprises a plurality of openings (e.g. openings O1, O2 for 162 in fig. 7) revealing the top surface of the conductive posts (110) of the plurality of semiconductor dies (100);
	a first seed layer (150A) disposed on and in physical contact with the first dielectric layer (140), wherein the first seed layer fills into the plurality of openings to be physically and electrically connected to the conductive posts (110) of the plurality of semiconductor dies (100); 
	a first conductive layer (162) disposed on the first seed layer; 

	a second dielectric layer (e.g. bottommost dielectric layer of RDL in fig. 11) disposed on the first dielectric layer (140) and in physical contact with the first dielectric layer, wherein the second dielectric layer (e.g. bottommost dielectric layer of RDL in fig. 11) is surrounding the first seed layer (150A), the first conductive layer (162) and the auxiliary alignment marks (164/150B), and wherein the second dielectric layer is covering and physically contacting the top surface of the conductive body (164) and the top surface of the first conductive layer (162).  See Liu at para. [0027] – [0029], para. [0037].

	Lee is silent that the auxiliary alignment marks comprise stripe patterns but discloses the auxiliary alignment marks may comprise any shape at para. [0083].
	In an analogous art, Colleli teaches alignment marks (22, 26) may comprise a plurality of stripe patterns in fig. 1.  See Colelli at  col 3, ln 20–50. 
Furthermore, a change in shape or selection of a shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  

	Liu further teaches:
3.  The package structure according to claim 1, wherein the at least one alignment mark and the conductive posts are located at the same level on the semiconductor substrate, and the at least one alignment mark and the conductive posts are made of the same materials, para. [0013].

Regarding claim 4:
	Liu teaches the alignment mark may be L-shaped alignment marks, cross-shaped alignment marks or alignment marks with other shapes at para. [0013].
	Liu is silent the alignment mark comprises a plurality of stripe patterns.
	Colelli teaches alignment marks (22, 26) comprises a plurality of stripe patterns in fig. 1.  See Colelli at  col 3, ln 20–50. 

Regarding claim 8:
	Lee further teaches:
8. The package structure according to claim 7, wherein the auxiliary alignment mark (164) and the first conductive layer (162) are made of the same material, para. [0027] – [0029],

	Liu further teaches:
21.  The package structure according to claim 1, wherein the plurality of semiconductor dies (110a) further comprises a passivation layer (130a/140a) disposed on and in physical contact with the semiconductor substrate (110a) and partially covering the conductive pads (120), and the at least one alignment mark (AM) includes a seed layer and a conductive body located on the seed layer, and the seed layer is in physical contact with the passivation layer (130a/140a), para. [0012] – [0013].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of 
Lee because “In the afore-said embodiments, since the redistribution conductive layer 162 and the alignment mark 164 is formed by the multi-step plating process, the conductive vias 162A and 162B of the redistribution conductive layer 162 may be advantage in good via filling para. [0036].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Colelli because a plurality of stripe patterns such as lines in the horizontal direction (26) provide for y alignment and lines in the vertical direction (22) provide for x alignment.  See Colelli at  col 3, ln 39–50.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and Colelli, as applied to claim 1 above, and further in view of Chen[2], US Publication No. 2012/0299159 A1 (of record) and Tao et al., US Publication No. 2018/0026019 A1 (of record).

Regarding claim 5:
	Liu, Lee and Colelli teach all the limitations of claims 1 and 4 above, and as discussed above it would have been obvious to apply the teachings of Liu to “a plurality of semiconductor dies such as a first semiconductor die and a second semiconductor die” since duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
	Furthermore, in an analogous art, Chen[2], in figs. 3B-3F, teaches a plurality of semiconductor dies (200-1 to 200-9) comprises a first semiconductor die and a second semiconductor die, and each of the first semiconductor die and the second semiconductor die comprises the at least one alignment mark (306, 302).  See Chen[2] at para. [0020] – [0026].
	In an analogous art, Tao, in figs. 8-10 and fig. 14, teaches a plurality of semiconductor dies (100-1, 100-2) comprises a first semiconductor die and a second semiconductor die, the para. [0200]).  See Tao at para. [0204] – [0210].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Chen[2] because “…as the number of dies 200 patterned within each field 102 increases, the die alignment marks within the field increases, and accordingly, the information known within the field 102 is increased…This provides "eyes" within the field 102 and within each die 200 patterned in the field 102, which can provide improved overlay control.”  See Chen[2] at para. [0027].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Tao because applying different types of semiconductor dies in a package-on-package (PoP) configuration enables the integration of different types of memories and/or functions

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and Colelli, as applied to claim 1 above, and further in view of Chen[1] et al., US Publication No. 2018/0151507 A1 (of record).

Regarding claim 22:
	Liu, Lee and Colelli teach all the limitations of claims 1, but do not expressly teach wherein the auxiliary alignment marks comprise two auxiliary alignment marks located near edges of the redistribution layer.
	In an analogous art, Chen[1] teaches (see fig. 10c; also see figs. 1c and 13) a redistribution layer (111/110/105) comprising auxiliary alignment marks (115). The auxiliary alignment marks (115) comprise two auxiliary alignment marks located near edges of the para. [0014] – [0036], [0080], [0084].  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of 
Chen[1] because “In some embodiments, the alignment pattern 115 is used to precisely align the die(s) 210/215 on the first insulating layer 105. In embodiments using a backside RDL structure, for example, precise alignment can avoid shifting of the dies 210/215, which may cause electrical failures of the package 100a, for example.”  See Chen[1] at para. [0048].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022